DETAILED ACTION
Claims 1-12, and 14-17 are presented for examination. Claims 1, 4, 6-8, and 12 stand currently amended. Claims 14-17 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of Office Action
The following is a brief summary description of new ground(s) of rejection (if any) and the reason why those new ground(s) are made necessary by this amendment:
New claims 14-17 are newly rejected.
Examiner presents a new §103 ground of rejection based on US patent 11,034,070 B2 Gergov, et al. [herein “Gergov”] in view of US 10,437,205 B2 Chen, et al. [herein “Chen”]. Gergov is made necessary by the amended claim language of steps (iii) and (iv) including “modifying the first machine parameters (…) based upon the actual moulding process.”
Response to Arguments
Applicant's remarks filed 15 September 2022 have been fully considered and Examiner’s response is as follows:
Applicant remarks page 8 argues:
Speight does not explain … or how first machine parameters might be modified based upon actual moulding process to obtain additional machine parameters.
This argument has been fully considered and is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made over US patent 11,034,070 B2 Gergov, et al. [herein “Gergov”] in view of US 10,437,205 B2 Chen, et al. [herein “Chen”].
Claim Objections
Claim 1 has been appropriately corrected. Accordingly, Examiner's objection(s) to the claim(s) are withdrawn. However, the following new objection is made as follows:
Claims 7 and 8 are objected to because of the following informalities:
Claim 7 recites “performing the additional moulding process moulding process.” The repetition of “moulding process” appears to be typographic error.
Claim 8 recites “said software in step (v).” This appears to be typographic error for “said software in step  (vi).”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 4, 6, and 7 have been appropriately corrected. Examiner is also withdrawing the §112 rejection of claim 8. Accordingly, Examiner's rejection of claims 4 and 6-8 under § 112 is withdrawn.
Claim Rejections - 35 USC § 101
Claim 1 has been amended to recite “performing a first actual moulding process” instead of merely reciting “can perform” the actual moulding process. The active recitation of the actual moulding process ties the claims to a physical moulding process which is actively recited in the claims. Accordingly, when considering the claims as a whole, Examiner considers the instant claims as directed towards an improvement in physical injection molding processes and therefore tied to at least this practical application and technological improvement. Therefore Examiner is withdrawing the rejection under §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9, 11, 12, and 14-17are rejected under 35 U.S.C. 103 as being unpatentable over US patent 11,034,070 B2 Gergov, et al. [herein “Gergov”] in view of US 10,437,205 B2 Chen, et al. [herein “Chen”].
Claim 1 recites “1. Method for processing moulding parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    ) for an injection moulding machine (10) obtained by Computer Aided Engineering (CAE).” Gergov column 1 lines 15-16 disclose “control of an injection material during an injection molding process.” Gergov column 2 lines 43-45 disclose “In an injection molding system, it is desirable to measure or calculate parameters related to the weight and mass of injection material.” Measuring and calculating parameters is processing the molding parameters.
Gergov column 3 line 57 to column 4 line 3 discloses “The computerized simulations may also be used iteratively to adjust the initial parameters to further optimize the injection molding process.” Using the simulations to adjust the parameters of the injection molding process is processing moulding parameters by CAE. The computerized model simulations are CAE.
Claim 1 further recites “comprising the steps of (i) simulating through CAE a moulding process needed to mould an object, wherein the CAE simulation generates simulation results (                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                    ).” Gergov column 6 lines 20-22 disclose “The multi-physics FEA also runs simulated injection molding processes and measures and calculates additional parameters during the simulations.” Running the simulation to measure and calculate parameters is simulating the moulding process and generating corresponding simulation results.
Claim 1 further recites “(ii) generating first machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ) by electronically processing the simulation results (                        
                            
                                
                                    A
                                
                                
                                    i
                                
                            
                        
                    ) to make them compatible with the data protocol of a control unit of the machine.” Gergov column 6 lines 40-43 disclose “From these simulations, an optimal flow is determined by the multi-physics FEA processor 220, and pressure, volume, and temperature curves are created for the virtual sensor locations.” The flow determined by the virtual sensor location is making the calculations compatible with said virtual sensor locations which correspond with the control unit of the actual machine. Gergov column 6 lines 56-61 disclose:
and using the pre-calculated curves to determine what feed-forward profile to use for controlling the melt by pressure, screw velocity, or a combination profile to achieve the optimal plastic material flow.
The feed-forward profile used to control the process and the parameters are generated first machine parameters. 
Claim 1 further recites “(iii) performing a first actual moulding process to mould the object according to the first machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ).” Gergov column 6 lines 61-63 disclose “The same parameters 210 are used in the process controls 240 of a molding system. As the molding system injects material into the cavity.” As the molding system injects the material is the molding system actually performing the actual moulding process to mould the object according to the initial set of parameters.
Claim 1 further recites “(iv) modifying the first machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ) based upon the actual moulding process to obtain additional machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    ) that are different from the first machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ), for the execution of an additional moulding process for the same object.” Gergov column 7 lines 9-13 disclose “By measuring and calculating these parameters in real time, the system provides feedback to the controller, which may then adjust other parameters (such as screw velocity) to finely control the molding process.” Adjusting the parameter set to finely control the molding process is modifying the first parameter set to obtain additional parameters. The finely tuned parameters are different from the first machine parameters because they have been adjusted.
Claim 1 further recites “(v) saving in an electronic database (M) accessible by a user the first machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                
                            
                        
                    ) and the additional machine parameters (                        
                            
                                
                                    P
                                
                                
                                    i
                                    +
                                    1
                                
                            
                        
                    ) associating them in a common collection.” Gergov column 13 lines 11-15 disclose:
The expected weight and mass corresponds to the stage of the injection molding process, and the values for each stage may be stored in a lookup table or other database. For example, the values may be stored in a machine learning database or a deep learning database.
Storing values in a database is saving corresponding values in an electronic database. The lookup capabilities of the lookup table and/or database is associating the values in a common collection.
However, the values stored in the database taught by Gergov are not explicitly described as machine parameters. However, in analogous art of computer aided injection molding, Chen column 4 lines 1-9 teach:
equipment database 120 records data of injection molding machines, data of mold temperature control units, data of automatic control units, data of gas counter pressure units, data of induction heating control units, data of feed screw diameter, data of feed screw stroke, data of feed screw speed, data of feed screw aspect ratio, data of injection capacity, data of injection rate, data of injection velocity, data of injection pressure, data of clamp force, data of clamp stroke, data of mold height and data of platen size.
Equipment database is a database. Recording data of the injection molding machines is saving respective parameters. Injection rate, injection velocity, and injection pressure are parameters among others.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov and Chen. One having ordinary skill in the art would have found motivation to use an equipment database into the system of real-time control of a molding system for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 2 further recites “2. Method according to claim 1, wherein in said common collection generic machine parameters and/or process simulated data are saved too.” From the above list of alternatives the Examiner is selecting “process simulated data are saved too.”
Gergov column 13 lines 11-15 disclose:
The expected weight and mass corresponds to the stage of the injection molding process, and the values for each stage may be stored in a lookup table or other database. For example, the values may be stored in a machine learning database or a deep learning database.
Storing values in a database is saving corresponding values in an electronic database. The calculated weight and mass values are simulated/calculated data.
Claim 3 further recites “3. Method according to claim 1, wherein in said collection real process data are saved, that is values of physical quantities relative to the moulding process detected by sensors on board the machine during an actual injection moulding process.” Gergov column 13 lines 6-9 discloses “Physical sensors continuously monitor other parameters of the injection material. From these monitored parameters, the system calculates the weight and mass of material in the mold.” The physical sensors are sensors on the machine which collect real physical quantities during the actual injection molding process.
Claim 4 further recites “4. Method according to claim 3, wherein the real process data obtained during the actual moulding with the first machine parameters are saved in said common collection.” Gergov column 13 lines 11-15 disclose:
The expected weight and mass corresponds to the stage of the injection molding process, and the values for each stage may be stored in a lookup table or other database. For example, the values may be stored in a machine learning database or a deep learning database.
Storing values in a database is saving corresponding values in an electronic database. The calculated weight and mass values are simulated/calculated data.
Claim 5 further recites “5. Method according to claim 1, wherein step (ii) is performed by a software.” Gergov column 8 line 31 discloses “computer simulation of an injection molding process,” but does not explicitly disclose software; however, in analogous art of computer aided injection molding, Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov and Chen. One having ordinary skill in the art would have found motivation to use a computer system and software into the system of real-time control of a molding system for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 6 further recites “6. Method according to claim 1, wherein step (ii) takes place with the further step of generating from the simulation results obtained by the CAE simulation a file readable by a software installed in the control unit, wherein said file undergoes a data conversion process to adapt the data protocol of the CAE simulation to the data protocol of the software installed in the control unit, the conversion process being performed by a software.” Gergov does not explicitly disclose making results compatible with a data protocol of a control unit of an injection molding machine, or software; however, in analogous art of computer aided injection molding, Chen column 5 lines 14-25 teach: 
The data conversion device 13 can convert the injection molding parameters into proper data format accepted by the specific injection molding machine 10. The injection molding machine 10 or the control panel 101 of the injection molding machine 10 receives the converted injection molding parameters, i.e. the melting temperature, the mold temperature, the filling time, the injection velocity, the injection pressure, the packing pressure, the packing time and the cooling time, and issues control signals according to the converted injection molding parameters to control the production conditions of the injection molding machine 10.
Converting into the proper format for the injection molding machine is electronically processing the parameter results to make them compatible with the data protocol of a control unit for the injection molding machine. The control panel of the injection molding machine is a control unit.
Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov and Chen. One having ordinary skill in the art would have found motivation to use data conversion into the system of real-time control of a molding system for the advantageous purpose of having the proper data format for the respective machine(s). See Chen column 5 lines 14-25.
Claim 8 further recites “8. Method according to claim 1, with the further steps of (vi) processing the data contained in the common collection with a software.” Gergov does not explicitly disclose software; however, in analogous art of computer aided injection molding, Chen column 4 lines 1-9 teach:
equipment database 120 records data of injection molding machines, data of mold temperature control units, data of automatic control units, data of gas counter pressure units, data of induction heating control units, data of feed screw diameter, data of feed screw stroke, data of feed screw speed, data of feed screw aspect ratio, data of injection capacity, data of injection rate, data of injection velocity, data of injection pressure, data of clamp force, data of clamp stroke, data of mold height and data of platen size.
Equipment database is a database. Recording data of the injection molding machines is saving respective parameters. Injection rate, injection velocity, and injection pressure are parameters among others.
Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov and Chen. One having ordinary skill in the art would have found motivation to use an equipment database, a computer system, and software into the system of real-time control of a molding system for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 8 further recites “(vii) modifying the machine parameters calculated with a subsequent CAE simulation as a function of the processing produced by said software in step (v), to obtain optimized machine parameters.” Gergov column 8 lines 10-11 disclose “FEA processor may review the results and suggest changes for a subsequent simulation.” Gergov column 4 lines 1-3 disclose “simulations may also be used iteratively to adjust the initial parameters to further optimize the injection molding process.” A second and subsequent iteration of the simulation is a subsequent CAE simulation. Further optimizing the injection molding process is obtaining respective optimized machine parameters.
Claim 9 further recites “9. Method according to claim 8, wherein optimized machine parameters are obtained by internally modifying the CAE software.” Gergov column 8 lines 12-13 disclose “multi-physics FEA process may employ deep learning or machine learning capabilities to control the simulation.” Without loss of generality, the physics process employing deep learning or machine learning is the deep learning or machine learning capabilities internally modifying the CAE software. Without loss of generality, the simulation and multi-physics FEA process corresponds with CAE software.
Claim 11 further recites “11. Method according to claim 8, wherein a conversion software, which performs said conversion between the simulation results and the machine parameters to be loaded in the control unit, is modified to optimize the machine parameters.” Gergov does not explicitly disclose making results compatible with a data protocol of a control unit of an injection molding machine; however, in analogous art of computer aided injection molding, Chen column 5 lines 14-25 teach: 
The data conversion device 13 can convert the injection molding parameters into proper data format accepted by the specific injection molding machine 10. The injection molding machine 10 or the control panel 101 of the injection molding machine 10 receives the converted injection molding parameters, i.e. the melting temperature, the mold temperature, the filling time, the injection velocity, the injection pressure, the packing pressure, the packing time and the cooling time, and issues control signals according to the converted injection molding parameters to control the production conditions of the injection molding machine 10.
Converting into the proper format for the injection molding machine is electronically processing the parameter results to make them compatible with the data protocol of a control unit for the injection molding machine. The control panel of the injection molding machine is a control unit.
Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
Controlling corresponding production conditions of the injection molding machine(s) is optimizing respective machine parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov and Chen. One having ordinary skill in the art would have found motivation to use data conversion into the system of real-time control of a molding system for the advantageous purpose of having the proper data format for the respective machine(s). See Chen column 5 lines 14-25.
Claim 12 further recites “12. Method according to claim 8, wherein step (vi) is carried out through a software.” Gergov column 8 line 31 discloses “computer simulation of an injection molding process,” but does not explicitly disclose software; however, in analogous art of computer aided injection molding, Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov and Chen. One having ordinary skill in the art would have found motivation to use a computer system and software into the system of real-time control of a molding system for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Claim 14 further recites “14. Method according to claim 8, wherein step (iv) is carried out through a third software distinct from the software installed in the control unit and the CAE simulation.” Gergov column 7 lines 18-19 disclose “The controller may employ machine learning or deep learning capabilities to control the molding process.” The controller employing the machine learning indicates the machine learning is not itself the controller. The machine learning or deep learning capabilities correspond with third software. See also Gergov column 8 lines 12-13.
Furthermore, Gergov column 2 lines 21-24 teach “It should be understood that elements shown as a single component may be replaced with multiple components.” Thus, even single recitations of software elements may be considered as multiple separate software components.
Claim 14 further recites “said third software having, and/or having access to, the first and second machine parameters or all the files or data present in said common collection and/or related to one or each iteration.” Gergov column 7 lines 21-23 disclose “the controller employs machine learning techniques to read the real time inputs and make appropriate adjustments to the system.” The machine learning techniques reading the inputs is the third software having access to the parameters and data files related to at least one respective iteration.
Claim 15 further recites “15. Method according to claim 8, wherein step (vii) is carried out through a software.” Gergov column 8 lines 10-11 disclose “FEA processor may review the results and suggest changes for a subsequent simulation.” Gergov column 4 lines 1-3 disclose “simulations may also be used iteratively to adjust the initial parameters to further optimize the injection molding process.” A second and subsequent iteration of the simulation is a subsequent CAE simulation. Further optimizing the injection molding process is obtaining respective optimized machine parameters.
Gergov column 8 line 31 discloses “computer simulation of an injection molding process,” but does not explicitly disclose software; however, in analogous art of computer aided injection molding, Chen column 3 lines 54-55 teach “the computing server 12 is a workstation or a cloud server.” Being executed on a workstation or cloud server computing server is performing by corresponding software.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov and Chen. One having ordinary skill in the art would have found motivation to use a computer system and software into the system of real-time control of a molding system for the advantageous purpose of “an efficient control system and an efficient control method of manufacturing injection molding products.” See Chen column 1 lines 42-43.
Furthermore, Gergov column 2 lines 21-24 teach “It should be understood that elements shown as a single component may be replaced with multiple components.” Thus, even single recitations of software elements may be considered as multiple separate software components.
Claim 16 further recites “16. Method according to claim 14, wherein step (vii) is carried out through said third software.” Gergov column 7 lines 21-23 disclose “the controller employs machine learning techniques to read the real time inputs and make appropriate adjustments to the system.” The machine learning techniques making adjustments to the system corresponds with respective modifications of machine parameters according with step (vii).
Furthermore, Gergov column 2 lines 21-24 teach “It should be understood that elements shown as a single component may be replaced with multiple components.” Thus, even single recitations of software elements may be considered as multiple separate software components.
Claim 17 further recites “17. Method according to claim 8, wherein step (vii) is carried out through the CAE simulation.” Gergov column 8 lines 12-13 disclose “multi-physics FEA process may employ deep learning or machine learning capabilities to control the simulation.” The physics FEA process controlling the simulation corresponds with the CAE simulation making respective modifications of machine parameters according with step (vii).
Furthermore, Gergov column 2 lines 21-24 teach “It should be understood that elements shown as a single component may be replaced with multiple components.” Thus, even single recitations of software elements may be considered as multiple separate software components.
Dependent Claim 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gergov and Chen as applied to claim 1 above, and further in view of US patent 7,037,452 B1 Speight [herein “Speight”].
Claim 7 further recites “7. Method according to claim 1, further comprising: performing the additional moulding process moulding process N times with machine parameters different from the first machine parameters, where N>= 2.” Gergov column 11 lines 32-33 disclose “a subsequent injection cycle.” Each subsequent injection cycle is an additional moulding process where N>=2.
Claim 7 further recites “wherein in each N-th iteration the additional machine parameters used are generated by the following steps: processing with a software the machine parameters of the (N-1)-th iteration and the machine parameters of the (N-2)-th iteration to generate new machine parameters, and using said new machine parameters as machine parameters in the N-th iteration of step (iv).” Gergov column 8 lines 3-5 disclose “Gergov column 8 lines 12-13 disclose “The multi-physics FEA processor may review the analytical results in real time, or it may review the results after each simulation.” Gergov column 8 lines 10-11 disclose “FEA processor may review the results and suggest changes for a subsequent simulation.” Gergov column 11 lines 32-33 disclose “a subsequent injection cycle.” Each subsequent injection cycle is an additional moulding process where N>=2. Reviewing after the simulation or at a subsequent injection cycle is using the prior parameterization as a part of modifying the respective machine parameters for a current injection cycle.
But Gergov does not explicitly processing with the N-1 and N-2 machine parameters; however, in analogous art of optimizing injection molding processes, Speight column 15 lines 16-17 disclose “3) Velocity stabilization time: Between 70% of the fill time back to the induction time, a moving average (over a three-point window) of the velocity data is calculated.” A three point moving average window is processing the N-1, N-2, and N-3 iteration to generate a corresponding average which is the new machine parameter.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov, Chen, and Speight. One having ordinary skill in the art would have found motivation to use moving averages over subsequent iterations into the system of real-time control of a molding system for the advantageous purpose of velocity stabilization and determining steady state portions of parameters. See Speight column 15 lines 16-26.
Dependent Claim 10
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gergov and Chen as applied to claim 1 above, and further in view of US 2018/0181694 A1 Springer, et al. [herein “Springer”].
Claim 10 further recites “10. Method according to claim 8, wherein optimized parameters are obtained by modifying the data that the CAE software generates.” Gergov nor Chen does not explicitly disclose modifying the data the CAE software generates to optimize the parameters; however, in analogous art of optimizing a molding process, Springer paragraph 52 teaches “[process optimization system (POS)] can … using the actual and simulated process settings, measured and simulation data as well as descriptive variables.” Using both the measured data and simulated data is using CAE simulation and processing of the collected measured data. 
Springer paragraph 53 teaches “adaptation of an expert system is carried out by modification of lookup tables.” Without loss of generality, the expert system corresponds with the CAE software. Modifying the lookup tables is adapting the data that the CAE software generates in order to produce optimized parameters.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Gergov, Chen, and Springer. One having ordinary skill in the art would have found motivation to use iterated simulation of a molding process into the system of real-time control of a molding system for the advantageous purpose of broader applicability of the process optimization system. See Springer paragraph 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        10 November 2022